Citation Nr: 1211027	
Decision Date: 03/27/12    Archive Date: 04/05/12	

DOCKET NO.  09-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic headache disorder.  

2.  Entitlement to service connection for a right hip disability, secondary to lumbar degenerative disc disease with a history of lumbosacral strain.

3.  Entitlement to service connection for posttraumatic stress disorder.

4.  Entitlement to an increased (compensable) evaluation for bilateral hearing loss.

5.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

6.  What evaluation is warranted for right lower extremity radiculopathy from September 10, 2007.

7.  Entitlement to an evaluation in excess of 40 percent for lumbar degenerative disc and joint disease, with a history of lumbosacral strain.

8.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status.

9.  Entitlement to an extension of a temporary total (100 percent) evaluation based on post-surgical convalescence for lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty for training from July 12 to July 26, 1997, with additional active duty service from February 1982 to June 1992, and from May to December 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, September 2008, April 2010, June 2010, and December 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a rating decision of August 1992, VA denied entitlement to service connection for sinusitis with headaches.  In June 2005, VA once again denied entitlement to service connection for a chronic headache disorder.  Finally, in a rating decision of July 2007, the RO continued its denial of service connection for a chronic headache disorder.  The Veteran voiced no disagreement with any of the aforementioned rating decisions, all of which have now become final.  38 U.S.C.A. § 7105 (West 2002).  Since the July 2007 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence neither new nor material, and the current appeal ensued.  

Just prior to a videoconference hearing before the undersigned Veterans Law Judge in July 2011, the Veteran withdrew from consideration the issue of entitlement to an increased rating for lumbar degenerative disc disease with a history of lumbosacral strain, as well as the issue of entitlement to an increased rating for tinnitus.  Accordingly, those issues will be dismissed.

The appeal to the issues of entitlement to entitlement to service connection for posttraumatic stress disorder and a chronic headache disorder on a de novo basis; entitlement to increased evaluations for bilateral hearing loss and right lower extremity radiculopathy; entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status; and entitlement to an extension of a temporary total evaluation based on post-surgical convalescence is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.



FINDINGS OF FACT

1.  In July 2011, the Veteran requested to withdraw the issues of entitlement to increased evaluations for lumbar degenerative disc disease and tinnitus.  

2.  In unappealed rating decisions of August 1992, June 2005, and July 2007 VA denied entitlement to service connection for a chronic headache disorder.  

3.  Evidence submitted since the July 2007 rating decision denying entitlement to service connection for a chronic headache disorder is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

4.  A chronic right hip disorder is not shown to have been present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of entitlement to increased evaluations for lumbar degenerative disc disease and tinnitus have been met.  38 U.S.C.A. §§ 5103, 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011).

2.  The rating decisions of August 1992, June 2005, and July 2007 denying entitlement to service connection for a chronic headache disorder are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).

3.  Evidence received since the July 2007 rating decision denying entitlement to service connection for a chronic headache disorder is new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  A chronic right hip disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, prior to a videoconference hearing before the undersigned Veterans Law Judge in July 2011, the Veteran withdrew from consideration the issues of entitlement to increased evaluations for lumbar degenerative disc disease and tinnitus.  As the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed.  

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or with the completeness of his application.  VA notified the Veteran in correspondence of September 2007, January 2008, July 2008, and May 2011 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file.  This includes his multiple contentions, including those offered during the course of a videoconference hearing before the undersigned Veterans Law Judge in July 2011, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for a chronic headache disorder, as well as a right hip disability, secondary to lumbar degenerative disc disease with a history of lumbosacral strain.  In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be established for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Additionally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995); see also 38 C.F.R. § 3.310.

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a rating decision, that decision, absent a timely perfected appeal is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the August 1992 rating decision denying entitlement to service connection for a chronic headache disorder, it was noted that the Veteran had complained of headaches following a whiplash injury in December 1985, and in association with various sinus symptoms in August 1989.  Radiographic studies of the Veteran's sinuses were within normal limits.  Further, there was no evidence of chronic sinusitis during service, and no evidence of any neurological or other disorder resulting in chronic headaches.  Based on such findings, VA denied in August 1992 entitlement to service connection for sinusitis with headaches.  

In a June 2005 rating decision it was noted that service connection for sinusitis with headaches had previously been denied in a rating decision of August 1992, based on the fact that headaches in service were acute and transitory, and resolved without residual disability.  Further noted was that VA outpatient treatment records showed that the Veteran had been seen in November 2004 complaining of headaches, which were suspected to be related to a recent decrease in caffeine and nicotine consumption.  In January 2005, it was requested that the Veteran provide evidence showing that his headache disorder was incurred in or aggravated by military service, medical evidence of a current headache disorder, and medical evidence showing a relationship between that headache disorder and military service.  No response was received.  Under the circumstances, it was concluded that, while there was a record of treatment for headaches in service, no permanent residual or chronic disability subject to service connection had been shown by service medical records or demonstrated by the evidence following service.  Accordingly, service connection for a chronic headache disorder was once again denied.

In a July 2007 rating decision it was noted that, while the Veteran's claim for service connection for headaches was considered reopened, the evidence still did not show the existence of a chronic disability related to service.  Once again, it was noted that a prior rating decision of August 1992 had denied service connection for a chronic headache disorder because there was no evidence of a chronic disability in service.  While subsequent to that decision, there were received additional service medical records covering the period from May 1993 to November 2003, which showed treatment in June 1996 for an upper respiratory infection with headaches, remaining service treatment records showed no treatment for either sinusitis or headaches.  Under the circumstances, it was concluded that there continued to be no evidence of chronic headaches in service.  Accordingly, service connection for a chronic headache disorder was once again denied.  The rating decisions in August 1992, June 2005, and July 2007 were adequately supported by and consistent with the evidence then of record, and are now final.  38 U.S.C.A. § 7105.

Evidence submitted since the time of the most recent rating decision in July 2007, consisting, for the most part, of VA and private treatment records and examination reports, and a transcript of the Veteran's testimony offered at a videoconference hearing in July 2011, is both "new" and "material" as to the issue of entitlement to service connection for a chronic disorder.  Since the July 2007 rating decision there have been received private records showing treatment for headaches in November 1995.  In that regard, during the course of private outpatient treatment in mid-November 1995, the Veteran was heard to complain of "longstanding" headaches which had been becoming progressively worse.  Moreover, during the course of VA outpatient treatment in early December 2004, the Veteran gave a history of chronic migraines which had been present "since the 1990's."  Significantly, the following day, the Veteran complained of recurrent headaches which were typical of what he usually experienced.  The pertinent diagnosis noted at the time was "probable migraine."  

At an August 2010 VA outpatient neurologic consultation the Veteran complained of frequent headaches which had been present since an alleged assault dating back to 1985.  The appellant alleged that following the assault he was reportedly found unconscious.  According to the Veteran, his headaches currently occurred nearly every day, and were centered behind his left eye and temporal region.  The pertinent diagnosis noted was post-traumatic migraine with a possible contribution of medication overuse headache.  

The Board has taken into consideration the aforementioned additional medical evidence, as well as the Veteran's testimony provided at the time of a videoconference hearing before the undersigned Veterans Law Judge in July 2011.  Such evidence arguably provides a "more complete picture of the circumstances surrounding the origins of the Veteran's injury or disability," and, in the opinion of the Board, is sufficient to reopen his previously-denied claim for service connection for a chronic headache disorder.  

Turning to the issue of entitlement to service connection for a chronic right hip disability, the service treatment records are entirely negative for history, complaints, or abnormal findings indicative of the presence of right hip pathology.  Service separation examinations performed in May 1992 and November 2003 are devoid of any evidence of right hip pathology.  Significantly, since the time of the Veteran's service discharge he has received neither a diagnosis nor treatment for a right hip disorder.  Hence, it has yet to be demonstrated that either in service, or thereafter, the Veteran has suffered from a chronic right hip disorder.  Absent evidence of chronic right hip pathology, the Veteran's claim for service connection for such a disability must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In this regard, the Veteran attributes his right hip disability to lumbar degenerative disc and joint disease.  There is, however, no competent evidence that the Veteran's lumbar disorder has resulted in a chronic right hip disability.  

The Board acknowledges the Veteran's July 2011 testimony.  The Board, however, rejects the Veteran's assertions to the extent that he seeks to establish the existence of chronic right hip pathology, and a relationship between that pathology and some incident of service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  As a layperson, the Veteran is not competent to establish the existence of a chronic disability, or to relate that disability to either his active military service or to a service connected disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, absent evidence of chronic right hip pathology that is related to service, the claim for service connection must be denied.  


ORDER

The appeal as to the issue of entitlement to an increased evaluation for lumbar degenerative disc disease is dismissed.

The appeal as to the issue of entitlement to an increased evaluation for tinnitus is dismissed.

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a chronic headache disorder is reopened.  

Entitlement to service connection for a chronic right hip disability is denied.


REMAND

Having reopened the claim of entitlement to service connection for a chronic headache disorder, the Board proceeds to a de novo review of all pertinent evidence of record.  The evidence, however, raises questions not only as to the exact nature and etiology of the Veteran's claimed headache disorder, as well as to the current severity of his service-connected bilateral hearing loss and right lower extremity radiculopathy.

As regards the Veteran's claimed headache disorder the evidence shows that on a number of occasions during the Veteran's active military service, he received treatment for what was variously described as possible migraine headaches, cluster headaches, or headaches attributable to head trauma.  Moreover, since the Veteran's service discharge he has voiced continuing complaints of headaches.  Significantly, he has yet to be afforded a VA examination for the purpose of determining the nature and etiology of his claimed headaches.  Such an examination is required prior to final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's right lower extremity radiculopathy and hearing loss, the Veteran last underwent a VA examination for the purpose of determining the severity of those disorders in September 2007 and February 2008, i.e., more than four years ago.  Since the September 2007 examination of his right lower extremity, he has undergone a microdiskectomy at the level of the 4th and 5th lumbar vertebrae on the right.  Moreover, in April 2011, the Veteran underwent a VA hearing aid evaluation for the purpose of fitting him with new hearing aids better suited to his service-connected hearing loss.  Given this evidence the Board agrees with the representative that current examinations are in order.

Finally, in a December 2010 rating decision the RO denied entitlement to service connection for posttraumatic stress disorder, entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status, and entitlement to an extension of a temporary total evaluation based on post-surgical convalescence for lumbar degenerative disc disease.  That month the Veteran filed a Notice of Disagreement but he has yet to be furnished a Statement of the Case.  Under the circumstances, these issues must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records dating since May 2011 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded VA neurologic, orthopedic, and audiometric examinations in order to determine the nature and etiology of his claimed headache disorder, and the current severity of his right lower extremity radiculopathy and bilateral hearing loss.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is to be advised that the consequences for failure to report for a VA examination or examinations without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable. 

Following completion of the neurologic examination, the examiner must address whether the Veteran currently suffers from a chronic, clinically-identifiable headache disorder, and, if so, whether it is at least as likely as not that the disorder had its origin during, or is in some way related to, the Veteran's period or periods of active military service.

Following completion of the orthopedic and audiometric examinations the examiners are to provide a detailed report addressing the Veteran's pertinent medical history and current complaints, as well as the nature and extent of any hearing loss and right lower extremity radiculopathy.  The audiologist must specifically address the functional effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  

A complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.    

3.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  The RO/AMC should then readjudicate the Veteran's claim of entitlement to service connection for a chronic headache disorder, as well as his claims of entitlement to increased evaluations for right lower extremity radiculopathy and bilateral hearing loss.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since January 2010.  An appropriate period of time should be allowed for response.  

5.  The RO/AMC must issue to the Veteran a Statement of the Case addressing the questions of entitlement to service connection for posttraumatic stress disorder, entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status, and entitlement to an extension of a temporary total evaluation based on post-surgical convalescence for lumbar degenerative disc disease.  The appellant is hereby informed that the Board cannot exercise appellate jurisdiction over these matters without a timely perfected appeal.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


